Citation Nr: 0830123	
Decision Date: 09/05/08    Archive Date: 09/10/08

DOCKET NO.  05-32 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Whether an overpayment of compensation benefit payments 
in the amount of $4,867.73 was validly created.

2.  Whether an overpayment of compensation benefit payments 
in the amount of $4,867.73 may be waived.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1969 to August 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 decision by the 
Committee on Waivers and Compromises at the Seattle, 
Washington, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In July 2008, the veteran testified 
at a personal hearing before the undersigned Veterans Law 
Judge.  A copy of the transcript of that hearing is of 
record.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The veteran's service-connected disability compensation 
benefit payments were retroactively amended as a result of 
information demonstrating his daughter, J.W.H., was receiving 
VA dependents' educational assistance.  

3.  The evidence demonstrates VA administrative error in the 
creation of the calculated overpayment in the amount of $4, 
867.73; the veteran is not shown to have been at fault.

4.  There is no amount of remaining validly created 
overpayment in this case for consideration of waiver of 
indebtedness.


CONCLUSION OF LAW

1.  An overpayment of compensation benefit payments in the 
amount of $4,867.73 was created as a result of VA error.

2.  The issue of whether an overpayment of compensation 
benefit payments in the amount of $4,867.73 may be waived is 
moot.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  The VCAA 
notification procedures, however, do not apply in waiver 
cases.  Barger v. Principi, 16 Vet. App. 132, 138 (2002).  It 
is significant to note that chapter 53 of title 38, U.S. Code 
(which governs waiver requests) contains its own decision 
notice provisions.  All relevant evidence necessary for an 
equitable disposition of this appeal has been obtained.

Initially, the Board notes that the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") has 
held that when the validity of a debt is challenged, a 
threshold determination must be made on that question prior 
to a decision on waiver of indebtedness.  See Schaper v. 
Derwinski, 1 Vet. App. 430, 434 (1991); see also 38 C.F.R. 
§ 1.911(c) (2005), VAOPGCPREC 6-98 (Apr. 24, 1998).  

VA law provides that the effective date of reduction or 
discontinuance of an award of pension, compensation, or 
dependency and indemnity compensation for a payee or 
dependent based upon an administrative error shall be the 
date of the last payment on an erroneous award based solely 
on administrative error or error in judgment.  38 U.S.C.A. 
§ 5112(b) (West 2002); 38 C.F.R. § 3.500(b) (2007).  

The Court has interpreted 38 C.F.R. § 3.500(b)(1) as 
providing for a discontinuance of payment that is based on 
error (either administrative or by the payee) as of the date 
of the award became erroneous where the award was based on an 
act of commission or omission by a payee or with the payee's 
knowledge, but not earlier than the date entitlement ceased.  
Jordan v. Brown, 10 Vet. App. 171, 175 (1997).  An adjustment 
to overpayment indebtedness may be warranted when the 
overpayment involved sole administrative error in which the 
appellant neither had knowledge of nor should have been aware 
of the erroneous award.  Further, neither the appellant's 
actions nor failure to act must have contributed to payment 
pursuant to the erroneous award. 

In this case, a review of the record shows that in February 
1996, the veteran provided a completed VA Form 21-686c, 
Declaration of Status of Dependents, with information about 
his spouse and five dependent children.  A date of birth of 
May 1983 was reported for his dependent child J.W.H.  In 
correspondence dated in May 1996, the veteran was notified 
his disability compensation award had been amended and that 
he was receiving additional benefits for his spouse and 
children.  He was advised that he must immediately tell VA of 
any change in the number or status of his dependents.  In 
correspondence dated in July 1999, the veteran was notified, 
among other things, that he was receiving payment at the 
monthly rate payable for a married veteran with five 
dependent children.  In a February 2000 rating decision, the 
RO granted entitlement to Dependents' Educational Assistance 
(Chapter 35) benefits.  The veteran was notified that his 
spouse and his children when they reached age eighteen were 
eligible for Chapter 35 benefits.  An explanatory pamphlet 
was provided.

Records show the Muskogee, Oklahoma, VARO received a 
completed VA Form 21-674C, Request for Approval of School 
Attendance, on April 2, 2001, signed by the veteran on behalf 
of his minor child J.W.H.  It was noted the child was 
currently a high school student and that she expected to 
continue her education at the University of Hawaii at Hilo in 
August 2001.  A copy of this application was received at the 
Seattle VARO in May 2001.  A May 2001 VA Chapter 35 
Eligibility Information Exchange report noted basic 
eligibility for Chapter 35 benefits had been established.  

A June 2001 VA Form 21-8947, Compensation and Pension Award, 
noted information had been sent to the veteran and that 
J.W.H. was continued as a school child.  In VA correspondence 
dated in July 2001, the veteran was notified his disability 
compensation award had been amended and that he was receiving 
additional benefits for his spouse and children.  No 
additional specific information was provided.  

The Seattle VARO notified the veteran by correspondence dated 
in January 2002, that mail he had submitted concerning his 
dependents had been misplaced or incorrectly noted in his 
file.  He was requested to provide the information as soon as 
possible so that further action could be taken on his claim 
for dependency.  No response was apparently received.  In 
correspondence dated in May 2003, the veteran certified that 
J.W.H. was a student at the University of Hawaii at Hilo.  In 
an April 2004 report, he certified she remained at school 
with an expected graduation date in June 2005.  

In correspondence dated in April 2004, the Seattle VARO 
proposed a reduction of the veteran's compensation award 
based upon information indicating J.W.H. had been receiving 
Chapter 35 benefits at the same time he was receiving 
additional compensation for her as a dependent.  The 
veteran's service-connected disability compensation benefit 
payments were retroactively amended as a result of this 
information.  A calculated overpayment in the amount of $4, 
867.73 was subsequently provided.  In support of his claim, 
the veteran asserted that he had reported timely and accurate 
information to VA and that the overpayment at issue was 
incurred as a result of VA administrative error due to 
miscommunication between the VARO in Seattle and the VARO in 
Muskogee.  During his July 2008 travel board hearing, he 
testified that he had honestly reported all information 
concerning this matter to VA and that he had been unaware 
that he had received additional compensation for J.W.H. 
erroneously.

Based upon the evidence of record, the Board finds the 
creation of the calculated overpayment in the amount of $4, 
867.73 at issue was solely due to VA administrative error.  
The veteran is not shown to have been at fault in the 
creation of this debt.  The evidence is clear that the 
veteran provided accurate and timely information concerning 
school attendance plans for J.W.H. and that the Seattle VARO 
received a copy of the application for Chapter 35 benefits on 
May 25, 2001.  On July 2, 2001, the Seattle VARO issued 
correspondence notifying the veteran that his disability 
compensation award had been amended.  The specific reasons 
for this amendment were not provided nor was specific 
information provided identifying the dependents for whom the 
veteran was receiving additional compensation.  

The record also shows that in January 2002, the Seattle VARO 
notified the veteran that mail he had submitted concerning 
his dependents had been misplaced or incorrectly noted in his 
file and that no further action could be taken on his claim 
for dependency without additional information.  There is no 
evidence, however, of any response from the veteran as to 
this matter nor is there any other evidence of a claim for 
dependency at that time.  The information provided by the 
veteran in May 2003 and April 2004 certifying school 
attendance is not shown to have been inaccurate or 
misleading.  There is no indication the veteran failed to 
provide information required by VA nor that he provided any 
erroneous information concerning his dependents.

Although the veteran was provided information in February 
2000 notifying him that his spouse and children were eligible 
for Chapter 35 education assistance benefits, there is no 
evidence indicating he had any actual knowledge that he was 
receiving additional compensation for J.W.H. erroneously 
prior to April 2004.  In fact, records show that soon after 
the application for Chapter 35 benefits was received by VA in 
April 2001 the Seattle VARO notified the veteran that his 
disability compensation award had been amended.  While 
further investigation may have exposed VA's error, no 
information was provided to the veteran that may be 
reasonably construed as an indication of overpayment that 
would have required his corrective action.  Therefore, the 
Board finds an overpayment of compensation benefit payments 
in the amount of $4,867.73 was not validly created and the 
veteran's appeal is granted.

There is no amount of remaining validly created overpayment 
in this case for consideration of waiver of indebtedness.  
The issue of whether an overpayment of compensation benefit 
payments in the amount of $4,867.73 may be waived is moot.


ORDER

An overpayment of compensation benefit payments in the amount 
of $4,867.73 was not validly created; the appeal is granted.

The issue of whether an overpayment of compensation benefit 
payments in the amount of $4,867.73 may be waived is moot; 
the issue is dismissed.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


